Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4-25 are pending, claim 3 having been cancelled and claims 16-23 having been withdrawn.  Applicant’s response filed August 9, 2022 is acknowledged.

Double Patenting
The rejection of claims 1, 2 4-15, 24 and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,738,271 are withdrawn based on Applicant’s Terminal Disclaimer filed August 9, 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cian O’Brien on August 22, 2022.
The application has been amended as follows:
Please cancel claims 16-23.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S> Patent App. Pub. No. 2012/0219456 to Childers et al. and U.S. Patent App. Pub. No. 2011/0076189 to McVey et al.
Childers and McVey are discussed in the Office Action dated November 23, 2021 and is hereby incorporated in full.  Applicant’s arguments in the Pre-Appeal Brief dated March 23, 2022 are persuasive, particularly that Childers is designed to maintain a fixed temperature within the chamber and that one of ordinary skill in the art would not find it obvious to modify Childers based on McVey to reduce the possibility of vapor condensation as disclosed by McVey since Childers expressly teaches away from vapor condensation conditions disclosed by McVey.  The cited prior art does not disclose injecting vaporized hydrogen peroxide into the air during the first time period when the altering of the temperature of air in the chamber from an initial temperature to a sterilization temperature is performed.  
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1, 2, 4-15, 24 and 25 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714